ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                               )
                                           )
Raytheon Company and Raytheon Missile      ) ASBCA Nos. 59439, 59440, 59441
 Systems                                   )
                                           )
Under Contract No. W15P7T-07-C-P207 et al. )

APPEARANCES FOR THE APPELLANT:                     Karen L. Manos, Esq.
                                                   John W. F. Chesley, Esq.
                                                   Katherine J. King, Esq.
                                                    Gibson, Dunn & Crutcher LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Alexander M. Healy, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Hanscom AFB, MA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: June 14, 2021



                                               CHERYL L. SCOTT
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59439, 59440, 59441, Appeals of
Raytheon Company and Raytheon Missile Systems, rendered in conformance with the
Board’s Charter.

      Dated: June 15, 2021


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals